Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Part III DETAILED ACTION

1.    This office action is in response to Applicant's RCE filed January 11, 2020.  Claims 1-25 are presented for examination and pending in the application.

				Claim Rejections - 35 USC § 101
2.  	35 U.S.C. 101 reads as follows:
 	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.  Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
 	Claim 18 recites “A computing device comprising: A computing device comprising: a memory containing a machine-readable medium comprising machine executable code having stored thereon instructions for performing a method of data recovery” claim 1.  While Applicant's Specification may or may not provide In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a medium as claimed typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of the term, particularly when the specification is silent of an explicit definition.  See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; page 2. 

Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
     This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 
5.	Claims 1-9, 11 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (USPGPUB: 2018/0173598), hereinafter Zeng in view of Takase et al (USPGPUB:2009/0067243), hereinafter Takase of and further in view of Lubbers et al. (USPGPUB: 2005/0223156), hereinafter Lubbers.
 	As per claim 1, Zheng discloses the invention as claimed including a method comprises receiving at a storage device, a metadata request for a data object from a client, e.g. see figure 1 in which Zheng teaches at a storage device, requests are received wherein metadata is stored in a distributed manner, and each of the metadata blocks and the data blocks are stored as a whole (e.g. see figure 1, para.[0038], lines 1 et seq.), Zheng discloses the data object being composed of a plurality of segments; for example, Zheng teaches the data area composed of a plurality of data blocks/segments 21 (e.g. see figure 1), Zheng further teaches selecting a subset of the plurality of segments being equivalently taught as selecting a minimum data block units according to the linked list of not-full filled blocks, and determining the minimum data block units as the target data block unit (e.g. see figure 3, step 202).  Zheng discloses the invention as claimed, Zheng however does not particularly , accessing metadata corresponding to the data storage format that specifies the location and content of each data block in the memory array; and regenerating or copying data corresponding to each non-accessible (most restrictive) data storage block known to including the state information to the respective spare data block or client (e.g. see page 9, claim 20, lines 1-11).  Accordingly, it would have been further obvious to one having ordinary skill in the art before the effective filing date of the current invention to look further into the invention of Lubbers in order to utilize his teaching of sending state information to the client in response to the metadata request, deriving the state information from the inaccessibility or most restrictive state for that of Zheng and Takase.  By doing so, it would allow the updated metadata or state information to be consistently utilized thru out the client/server or local/remote memory system, data consistency/coherency can be maintained which results to enhancing of overall system maintainability and reliability, therefore being advantageous.
 	As per claim 2, see arguments with respect to claim 1, it should be noted that the data storage as depicted in Zheng’s figure 1 is equivalent to the memory cell array 100 as being disclosed in Takase’s figure 1, wherein Takase clearly teaches migrating, at the memory storage array 100 one or more individual segments or read data to the data path to other backing store or other I/O device (e.g. see Takase’s para.[0037], lines 14-16). Accordingly, it would have been further obvious to one having ordinary skill in the art before 
 	As per claim 4, see argument with respect to claims 1 and 3, it should be noted that Takase discloses that the flag can be changed to reversed state (or second state as being claimed) to reading data while correcting the proximity effect (data recovery) is carried out (e.g. see para.[0085], lines 1 et seq.). Accordingly, it would have been further obvious to one having ordinary skill in the art before the effective filing date of the current invention to look into the invention of Takase to further utilize such teaching in Zheng’s invention in order to arrive at Applicant’s current invention for achieving the same motivation as being set forth above in claim 1, therefore being advantageous. 	As per claim 6, see argument with respect to claim 4, it should be noted that Takase discloses that the flag can be changed to reversed or different state (or fourth state as being claimed) to indicate the memory block is back in accessible state wherein the first segment is accessible via the backing store, the first segment has been tiered (diagonally connected or tiered) in the backing store, and a restore time period and the first segment has been tiered in the backing store (e.g. see para.[0099], lines 1 et seq, also para.[0114], lines 1 et seq.). Accordingly, it would have been further obvious to one having ordinary skill in the art before the effective filing date of the current invention to look into the invention of Takase to 
 	As per claim 7, Zheng discloses the data partitioning, at the storage device, the data object into the plurality of segments; for example, Zheng discloses the data storage area is partitioning into multiple data group block unit 2 (segment), each composed of metadata block 21 and data block 22 (e.g. see figure 1),
  	As per claim 8, Zheng teaches storing, at the storage device, individual segments of the data object; for example Zheng teaches storing data (object) to the target data block unit (e.g. see figure 2, step 103).  	As per claim 9, see arguments with respect to claim 3, also claim 1, Takase further discloses in response to a first segment being in a first segment state (flag state being in accessible state), determining that the first segment is accessible via the backing store and that the first segment has not been tiered in the backing store or being in diagonally accessible blocks (e.g. see para.[0099], lines 1 et seq.). Accordingly, it would have been further obvious to one having ordinary skill in the art before the effective filing date of the current invention to look into the invention of Takase to further utilize such 
 	As per claim 11, see arguments with respect to claims 5 and 3, Takase discloses in response to a first segment being in a first segment state (flag state being in accessible state), determining that the first segment is accessible via the backing store and that the first segment has not been tiered in the backing store or being in diagonally accessible blocks (e.g. see para.[0099], lines 1 et seq.); it should be noted that the flag being disclosed in Takase is the same as the data structure four-value binary format that being stored in the memory cell, it can be set to multiple changing states, for example, the four value data binary format can have four different states as 00, 01, 10 and 11 which are equivalents to first, second, third and fourth state as being claimed respectively; by this rationale, the claim is rejected; in addition Takase further discloses a restore operation for the first segment is in-progress, for example, Takase teaches reading data while correcting the proximity effect (data recovery) is carried out (e.g. see para.[0085], lines 1 et seq.). Accordingly, it would have been further obvious to one having ordinary skill in the art before the effective filing date of the current invention to look into the invention of Takase to further utilize such teaching in 
	As per claim 14, see arguments with respect to claim 1.  Zeng et al., Takase et al. and Lubbers discloses the invention as claimed, detailed above with respect to claim 1; in addition, it should be noted that segment state indicating a storage class of the respective segment, a first storage class indicating that the respective segment is accessible, and a second storage class indicating that the respective segment is inaccessible is equivalently taught by Takase discloses in specific example 1 (para.[0099] that each block is equipped with a flag indicating access state for each block wherein selecting and changing flag  however do not particularly disclose a non-transitory machine-readable medium having stored thereon instructions for performing a method of claim 1 as being detailed above.  However, one of ordinary skill in the art would have recognized that computer storage media (i.e., floppy, cd-rom, thumb-drive etc..) carrying computer-executable instructions for implementing a method or a system, because it would facilitate the transporting and installing of the method on other systems, is generally well-known in the art.  For example, a copy of the Microsoft Windows operating system can be found on a cd-rom from which Windows can be installed onto other systems, which is a lot easier that running a long cable or hand typing the software onto another system.  Therefore, it would have been obvious to put Zeng et al., Takase et al. and Lubbers’s program on a non-transitory machine-readable medium, because it would facilitate the transporting, installing and implementing of Zeng et al., Takase et al. and Lubbers’s program on other systems; therefore being advantageous.

	As per claim 16, see arguments with respect to claims 1 and 14, the combination of Zheng and Takase further discloses the plurality of segments is stored in the backing store having the first and second storage classes, for example, Zheng teaches the data area composed of a plurality of data blocks/segments 21 each having metadata/status blocks and the data blocks are stored as a whole (e.g. see figure 1, para.[0038], lines 1 et seq.), Takase discloses in specific example 1 (para.[0099] that each block is equipped with a flag wherein selecting and changing flag for each memory cell block to the diagonally accessible block or the fully accessible block can be performed, particularly all the blocks BLOCK0 to BLOCKm within the memory cell array 100 shown in FIG. 2 are initially used as diagonally accessible blocks, by doing so, all the blocks can be accessed at high rate (e.g. see para.[0099], lines 1 et seq.). Accordingly, it would have been further obvious to one having ordinary skill in the art before the effective filing date of the current invention to look into the invention of Takase to further utilize such teaching in Zheng’s invention in order to arrive at Applicant’s current invention for achieving the same motivation as being set forth above in claim 14, therefore being reading data while correcting the proximity effect (data restore) is carried out known to be based on the metadata status (e.g. see para.[0085], lines 1 et seq.). Accordingly, it would have been further obvious to one having ordinary skill in the art before the effective filing date of the current invention to look into the invention of Takase to further utilize such teaching in Zheng’s invention in order to arrive at Applicant’s current invention for achieving the same motivation as being set forth above in claim 14, therefore being advantageous. 	As per claim 18, Zheng discloses the invention as claimed including a memory containing a machine-readable medium comprising machine executable code having stored thereon instructions for performing a method of data recovery; and a processor coupled to the memory (e.g. see para.[0065], lines 1 et seq.), the processor configured to execute the machine executable code to store at a storage device, a data object, the data object being composed of a plurality of segments, and migrate, at the storage device, the plurality of segments to one , accessing metadata corresponding to the data storage format that specifies the location and content of each data block in the memory array; and regenerating or copying data corresponding to each non-accessible (most restrictive) data storage block known to including the state information to the respective spare data block or client (e.g. see page 9, claim 20, lines 1-11).  Accordingly, it would have been further obvious to one having ordinary skill in the art before the effective filing date of the current invention to look further into the invention of Lubbers in order to utilize his teaching of sending state information to the client in response to the metadata request, deriving the state information from the inaccessibility or most restrictive state for that of 
 	As per claim 19, see arguments with respect to claims 1 and 18, in addition, Takase further teaches the processor further configured to receive a request for the data object from the client based on the most restrictive state indicating that a first segment of the subset is accessible via a backing store storing the first segment, for example Takase determining that the data object is accessible via the backing store when the flag state being in accessible state (e.g. see para.[0099], lines 1 et seq.), in addition, Takase further teaches the flag is also used during the data read operation. For example, if a block including a read target memory cell MC is a fully accessible block, the sense amplifiers read data by ABL (All Bit Line) method similarly to the conventional technique. In this case, the sense amplifiers read data on all columns connected to the selected word line WL. A part of or all of the data read by the sense amplifiers is read to outside of the memory 10 (or known to be to the backing store as being claimed) from the sense amplifiers. If the block including a read target memory .

Allowable subject matter
6. 	Claims 10, 12 and 20 are objected to as being dependent upon rejected based claims 1 and 18 but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Conclusion
7.  The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V 
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9300.  
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TVT/March 23, 2021
/TUAN V THAI/Primary Examiner, Art Unit 2135